DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant has amended claim 16 by adding the limitation of the pump element driven by movement of the tool and removing the term “machining means”. Examiner is providing new grounds of rejection necessitated by amendment and also withdrawing the previous objection due to the removal of the term “machining means.”
	Additionally, in regard to the Claim 30 rejection under 35 U.S.C. §112(b), Applicant amended Claim 30 to remove the lack of antecedent basis from the term “the stroke rod” which was changed to “a stroke rod.” Therefore, the rejection of Claim 30 under 35 U.S.C. §112(b) is withdrawn.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 16-18, 22-24, 26 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosara (EP 2 774 750 A1), of record, in view of Nishizawa (US 6,932,924).
	Regarding Claim 16, Crosara discloses an apparatus for machining or processing a workpiece (Figs. 1, 15 abstract; press – 1 component (C)) that can be positioned in a workpiece holder (Fig. 2 paragraph [0073] component – C to be processed interposed between the processing tool – 2 and counteracting table – 3) , comprising: 
	at least one tool that is movable relative to the workpiece holder during the machining or processing of the workpiece (Fig.2 paragraphs [0073] [0074] [0078]  movable ram – 2 or processing tool; …possible to move the counteracting table – 3 upwards…); and 
	at least one pressure line circuit (Fig. 17 paragraph [0188] open circuit – 32a) having at least one pump unit (Fig. 17 paragraph [0188] hydraulic cylinder – 3a) and at least one energy storage (Fig. 17 paragraph [0189] see tank below attached to auxiliary hydraulic system – 90), which is in flow connection with the pump unit via a pressure line (Fig. 17 paragraph [0189] hydraulic cylinder – 3a is repositioned through an auxiliary hydraulic system – 90). 
	wherein the pump unit has at least one mechanically driven pump element movable back and forth for sucking in or sucking out a medium and being in flow connection with the pressure line (Figs. 12-18, paragraphs [0182] [0204] ...necessary to use the sheet pressing function which is usually obtained with the aid of a hydraulic cylinder that during the forming stage apply a force contrary to the direction of motion of the ram – 2. A hydraulic cylinder of this type – 3a....later this pump element is described as a piston – 3A in embodiment in paragraph [0204] ). See Fig. 17 below:

    PNG
    media_image1.png
    811
    1169
    media_image1.png
    Greyscale

	 
	wherein the pump element (Fig. 18 paragraph [0204] embodiment described as piston – 3A) in  is directly or indirectly mechanically coupled to the apparatus in such a way that during the machining or processing of the workpiece the pump element is movable with the associated movement of the machining means (Fig. 17 paragraphs [0188] [0189] recovery pump – 32a connected to both the auxiliary moving system – 63 and the hydraulic cylinder – 3a; …recovery pump – 32a …connected to the hydraulic cylinder – 3a in order to obtain …sheet pressing force….is connected again ….in order to perform the away movement…while the hydraulic cylinder – 3a is repositioned through an auxiliary hydraulic system - 90.).
	However, Crosara does not disclose that the pump element or piston described above is driven by movement of the tool. 
	Nishizawa discloses an apparatus for mold clamping in an injection molding machine which teaches the steps of moving tie bars in the direction of mold closing with a movable and a fixed plate (Fig. 5 abs, Col. 10 ll. 27-44 fixed die plate – 50 ram – 86 movable die plate – 56...first supporting member – 56A mounts the movable mold – 54 on one side and a ram – 86 on the opposite side fixedly... ). It also uses a pump element or piston which is driven by movement of the movable die plate (Fig. 5 Col. 10 ll. 55-58 hydraulic cylinder – 84 for mold close operation...The end portion the piston rod of the cylinder – 84 is fixed to a support member – 56C mounted on the lowest portion of the first supporting member – 56A (of movable die)). See Fig. 5 below:





		
    PNG
    media_image2.png
    920
    882
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Crosara with Nishizawa where a machining tool for machining or processing a workpiece and is positioned on a workpiece holder with at least one tool that is movable relative to the workpiece holder during the machining or processing of the workpiece, as disclosed by Crosara,  has a pump element that is directly or indirectly mechanically coupled to the apparatus in such a way that during the machining or processing , the pump element is driven by movement of the tool, as taught by Nishizawa. 
One with ordinary skill in the art would use a pump element driven by the movement of the tool, whether for injection molding or machining a workpiece because this pump element directly operates to close a movable part, in this case a mold, during a closing operation (Col. 10 ll. 55-66 where the hydraulic cylinder is dedicated to the closing operation). 

	Regarding Claim 17, the combination of Crosara and Nishizawa disclose all the limitations of Claim 16 and while the first embodiment of Crosara described in paragraphs [0037] to [0199] (Figs. 12-17 paragraph [0202]) discloses a pump unit and energy storage, it does not disclose a pneumatic system.
	Crosara (Fig. 18 paragraphs [0202]-[0208] discloses that the pump unit is a compressor for building up a pneumatic overpressure arranged to suck in a gaseous medium and press it into the pressure line in a compressed state (Fig. 18 embodiment paragraph [0204] pressure inside piston – 3A generates force that counteracts the movement of the ram – 2)  and, wherein the energy storage is a pneumatic pressure storage with a pressure vessel with an internal pressure which is higher than the ambient pressure (Fig. 18 paragraph [0204] pressure inside the piston – 3A and the tank - 3B generates a force that counteracts the movement of the ram – 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the first embodiment of Crosara (paragraph [0037]-[0199]) with the second embodiment of Crosara (paragraph [0202]-[0208]) whereby a hydraulic cylinder with the accompanying system is replaced by a hydraulic with a pneumatic system (paragraph [0202]). This would be advantageous for better balance for the purpose of avoiding impacts with the ram (paragraph [0206]).

	Regarding Claim 18, the combination of Crosara and Nishizawa disclose all the limitations of Claim 16 and while the first embodiment of Crosara described in Claim 17 discloses all the limitations of Claim 16, it does not disclose a suction unit.
 	 The second embodiment of Crosara discloses at least one pump unit embodiment which is a suction unit for building up a pneumatic vacuum for sucking gaseous medium out of the pressure line (Fig. 18 paragraph [0204] pneumatic cylinders – 400P  when ram – 2 moves back upwards …force generated by the pressure inside the cylinders acts in the same direction as that of the movement , wherein the pneumatic energy storage is a pressure vessel with an internal pressure which is lower than the ambient pressure (paragraphs [0202] where the energy recovery circuit – 80 and recovery pump/pumps – 32a are replaced by a pneumatic system whereby the piston – 3a must generate suction).

	Regarding Claim 22, the combination of Crosara and Nishizawa disclose all the limitations of Claim 16 and Crosara further discloses that the apparatus is a press device for the forming pressing of workpieces (abstract), and the component movable by the pressing device is movable in a reciprocal stroke movement during the machining of the workpiece (paragraphs [0006] [0037] laws of motion of the ram in terms of useful stroke; press comprising a ram suited to be subjected to a movement in a substantially longitudinal direction) 

	Regarding Claim 23, the combination of Crosara and Nishizawa disclose all the limitations of Claim 16 and Crosara further discloses that the apparatus is a press device for form pressing of workpieces (abstract), 
	and the component movable by the press device is movable in a rotational movement during the machining of the workpiece (Fig. 2 paragraph [0107] …rotation of the driving shaft – 14 is converted, by means of the kinematic mechanism – 5 into a movement of the ram – 2 along the longitudinal direction – X towards the table – 3 and against the component – C to be processed….), 
	the pump unit having a pump element movable in a reciprocating stroke movement, which is driven by the component movable by the press device via a gear (Fig. 2 paragraph [0084] kinematic mechanism – 5 also comprises a gear – 15 ….suited to transmit the motion of a driving shaft – 14 to crankshaft – 7)  for converting the rotational movement into a translatory back and forth movement (Fig. 2 paragraphs [0080]  kinematic mechanism – 5 comprises a connecting rod – 6 connected to the ram – 2 and a crankshaft – 7 suited to move ram – 2 along said longitudinal direction – X) .

	Regarding Claim 24, the combination of Crosara and Nishizawa disclose all the limitations of Claim 22 and while the first embodiment of Crosara described in paragraphs [0037] to [0199] (Figs. 12-17 paragraph [0202]) discloses all the limitations of Claim 22 it does not disclose a pump unit that is a compressor for building up pneumatic overpressure.
	Crosara (Fig. 18 paragraphs [0202]-[0208] discloses the pump unit is a compressor (paragraph [0203] pressure inside the piston – 3A) for building up a pneumatic overpressure arranged to suck in a gaseous medium and press it into the pressure line in a compressed state (Fig. 17, paragraph [0204] pressure inside piston – 3A  generates force that counteracts the movement of the ram – 2)
	wherein the energy storage is a pneumatic pressure storage with a pressure vessel with an internal pressure which is higher than the ambient pressure (Fig, 17. paragraph [0204] the pressure inside the….tank – 3B generates a force that counteracts the movement of ram – 2).
	wherein the pump unit is a piston/cylinder unit (Fig. 18 paragraphs [0203] [0204] pneumatic or gas cylinder – 3A also referred to as piston – 3A); and wherein a piston of the piston/cylinder unit is coupled to the stroke movement of the movable component of the press device (Fig. 18 paragraph [0204] when the ram – 2 closes the die against the table – 3 , the pressure inside the piston – 3A…..generates a force that counteracts the movement of the ram – 2) , and the piston/cylinder unit has a working chamber arranged on one side of the piston (paragraph [0204] pressure inside piston – 3A generates a force…); 
	wherein in one embodiment, the working chamber is in flow connection with the pressure line (Fig.17 paragraph [0189] when the operating stage starts, the auxiliary hydraulic moving system – 630 is bypassed and the recovery pump – 32a is connected to the hydraulic cylinder (piston – 3A connected to tank – 3B) having a pressure valve (Fig. 17 paragraph [0185] recovery pump – 32a brings the hydraulic cylinder – 3a back to its position by switching the solenoid valve – 80); 
	wherein the pressure valve in the case of a pump unit that is a compressor permits a flow from the piston/cylinder unit to the pneumatic energy storage  (Fig. 12 paragraph [0184] hydraulic cylinder – 3a  pushed down by the ram – 2  and the pressure controlled by the recovery pump – 32a), and is capable of blocking automatically in the opposite direction energy storage via the pressure supply line having a controllable control valve (paragraph [0185] recovery pump – 32a brings the hydraulic cylinder – 3a back to its position by switching the solenoid valve – 80).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the first embodiment of Crosara, from the Crosara/Nishizawa combination (paragraph [0037]-[0199]) with the second embodiment of Crosara (paragraph [0202]-[0208]) whereby a hydraulic cylinder with the accompanying system is replaced by a hydraulic with a pneumatic system (paragraph [0202]) capable of applying an overpressure. This would be advantageous because this makes it possible to manage in an optimal manner stored excess energy  (paragraph [0208]).

	Regarding Claim 26, the combination of Crosara and Nishizawa disclose all the limitations of Claim 16  and Crosara further discloses whereby the apparatus comprises at least one hydraulically or pneumatically loaded consumer  which is in flow connection with the energy storage via the pressure supply line having a controllable control valve (Fig. 17 paragraph [0189] hydraulic cylinder – 3a is repositioned through an auxiliary hydraulic system – 90 connected to the tank – valve (V) is shown. 
		
    PNG
    media_image3.png
    805
    1145
    media_image3.png
    Greyscale
	
	
	Regarding Claim 28, , the combination of Crosara and Nishizawa disclose all the limitations of Claim 16 and Nishizawa further discloses that the apparatus can be an injection molding machine (title, Col. 1, LL. 8-10)
	
	Regarding Claim 29,  the combination of Crosara and Nishizawa disclose all the limitations of Claim 16, and Crosara further discloses that the apparatus is a press device for the forming pressing of workpieces (paragraph [0037]) and has at least one abutment surface (Fig.1 paragraph [0073] counteracting table – 3), at least one press plunger which can be set in a lifting movement against the abutment surface (Fig. 2 paragraph [0073] movable ram – 2 constitutes the processing tool suited to be moved towards and against a component C to be processed interposed between the processing tool – 2 and the counteracting table – 3), wherein the movable component is the press plunger or a component of the press device connected to the press plunger, in particular a lifting rod of the press plunger (Fig. 2 paragraph [0080] a connecting rod – 6 connected to the ram – 2).

3.	Claim(s) 19-21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over  the combination of Crosara (EP2 774 750 A1), of record, and Nishizawa (US 6,932,924) as applied to claim 16 above, and further in view of Kordak (US 5,499,525) of record.
	Regarding Claim 19, the combination of Crosara and Nishizawa disclose all the limitations of Claim 16  including a piston which is used as a pneumatic device and inherently suctions air or fluid  and a hydraulic pump system for the displacement of the ram (paragraph [0173]), however this combination does not disclose a pump unit for building up a hydraulic pressure through suction of the piston .
	Kordak teaches a hydraulic drive for a press (abstract) whereby at least one pump unit is a suction unit for sucking hydraulic fluid out of the pressure line (Figs. 5, 8 Col. 11 ll. 27-32 pump – 80 maintains a minimum pressure and thus provides always for suction conditions at the output – 83), wherein the energy storage is a pressure vessel with an internal pressure which is lower than the ambient pressure (Fig. 6 Col. 11 ll. 55-67 energy storage - tank – 34 is pressure controlled and maintains thereby a pressure controlled low pressure in the chamber – 64 of piston – 61) and has a device for converting a hydraulic pressure into potential energy and potential energy into hydraulic pressure (Fig. 9 Col. 14 ll. 53-56 potential energy of the press ram – 11 transformed into pressure energy…)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Crosara/Nishizawa which discloses a pump unit  with  a pump element moveable back and forth for sucking in or sucking out a medium in connection with a pressure line to have this pump unit build up hydraulic pressure for sucking in a fluid and pressing it into a pressure line to an energy storage for converting hydraulic pressure into potential energy and back into hydraulic pressure. This would be advantageous because it is possible to make use of at least a portion of the energy taken from the hydraulic cylinder without using a mechanical coupling or the detour via electric energy (Kordak, Col. 3 ll. 14-17 and ll. 64-65)

	Regarding Claim 20, the combination of Crosara and Nishizawa disclose all the limitations of Claim 16  but do not disclose two separate pressure lined circuits  comprising at least one energy storage and pressure line.
	Kordak discloses that its pressing device comprises two separate pressure line circuits (Figs. 5, 7, 8 Col. 9 ll. 42-44 ll. 57-58 line or conduit – 72 to the press cylinder chamber – 64; output – 81 via a conduit – 82 to the return stroke cylinder chamber – 63), each of the pressure line circuits comprising at least one energy storage and a pressure line (Figs. 5, 7, 8 Col. 9 ll. 45-47; ll. 58-60 output – 73 …connected to the tank – 34; other output – 83…connected to the tank – 34…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have combined Crosara/Nishizawa with Kordak whereby a pressing device comprises two separate pressure line circuits with at least one energy storage and a pressure line and would be advantageous because the balance sheet of energy of such a drive of such a press is improved (abstract). The energy transferred by the press ram to the hydraulic cylinder can be retrieved by the second energy source (second hydrostatic machine) and can be used for driving the press ram or fed into an electric power supply system (Col. 1 ll. 50-60) which is an advantage for balancing leakage losses with only the hydraulic fluid supplying the necessary amount required (Col. 1 ll. 50-56).

	Regarding Claim  21, the combination of Crosara, Nishizawa and Kordak disclose all the limitations of Claim 20 and Kordak further discloses wherein one of the pressure line circuits is a pressure line circuit carrying over-pressure with a compressor as pumping unit, and one of the pressure line circuits is a pressure line circuit carrying under-pressure with a suction unit as pumping unit (Fig. 5 Col. 10 ll. 19-34 .where one line can be under pressure and high pressure during the operating stroke – see also Col. 11 ll. 29-32 wherein the pump – 80 maintains a minimum pressure  and thus provides always for suction conditions…).

	Regarding Claim  25, the combination of Crosara and Nishizawa disclose all the limitations of Claim 24  however, it does not disclose working chambers on both sides of the piston.
	Kordak discloses wherein the piston/cylinder unit has a respective working chamber on both sides of the piston (Figs. 5-8 Col. 9 ll 26-32 piston – 61 divides the interior of the differential cylinder – 62 into two pressure chambers – 63 and 64), one of the working chambers being in flow communication with a first pressure line circuit carrying negative or positive pressure, and a second working chamber arranged on the opposite side of the piston being in flow communication with a second pressure line circuit carrying positive or negative pressure (Figs. 5-8 Col. 9 ll. 40-62 where supply flow lines – 72 and 82  where both supply flows are reversible and the pressure port and suction port can be exchanged with each other (Col. 9 ll 65-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have combined Crosara/Nishizawa with Kordak whereby a pressing device has a piston/cylinder unit with a respective working chamber on both sides of the piston and a pressure line. This would be advantageous because this controls the press ram pressure such that there is flow dependent control, so that the lifting movement is continued with a defined speed (Col. 11 ll. 15-17 pump – 70 switched ..to flow dependent control)  while at the same time a pressure control can be maintained (Col. 11 ll. 10-14 piston machine – 80 maintains minimum pressure). 

4. 	 Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over  the combination of Crosara (EP2 774 750 A1), of record, and Nishizawa (US 6,932,924) as applied to claim 26 above, and further in view of Daub (US 2015/0273779) of record.
	Regarding Claim 27, the combination of Crosara and Nishizawa disclose all the limitations of Claim 26 but does not disclose that the hydraulically or pneumatically driven consumer is an overpressure-driven ejector mandrel or a vacuum-driven suction cup as part of a workpiece handling system.
	Daub teaches a press for machining a workpiece (Fig. 1 abstract) which has as part of the apparatus the  integration of a pneumatically driven consumer or   “pneumatic spring” within a holding device (paragraph [0025]). This  holding device which holds a workpiece against the actual press direction during the machining operation from beneath carries a consumer  an additional holding ram (Fig.1 paragraph [0075] holding device – 24 holding ram – 25). Moreover, this holding ram  can function as an ejector for a machined workpiece (paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Crosara/Nishizawa with Daub whereby a pneumatically driven consumer of Crosara is an overpressure driven ejector mandrel as taught by Daub. This would be an advantage because this allows synchronous movement between the movement of the dies or molds and the ejection of the workpiece (component) (paragraph [0034]).

5.	Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Crosara (EP2 774 750 A1), of record, and Nishizawa (US 6,932,924) as applied to Claim 29 above, and further in view of Krembel (US 3,847,078) of record.
	Regarding Claim 30, the combination of Crosara and Nishizawa disclose all the limitations of Claim 29 but is silent regarding the stroke rod being cylindrically hollow. See 35 U.S.C. § 112(b) rejection above where “stroke rod” is equivalent to lifting rod.
	Krembel discloses a piston rod in an outer cylinder used in a marking dies to and from engagement with a workpiece (abstract).  The piston rod is cylindrically hollow at least in parts of the stroke rod and forms a second cylinder containing a pneumatically actuated ram (abstract) which is accelerated through a full stroke, thus the piston rod acts as a “stroke rod” (Fig. 1 Col. 4 ll. 44-50 ram – 80) and forms the cylinder of the piston/cylinder unit (Figs. 1, 3  abstract – second cylinder containing the pneumatically actuated ram Col. 2 ll. 11-13 piston rod – 36 is hollow defines an inner pneumatic cylinder – 78 …ram – 80 is pneumatically movable within cylinder wall – 78).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider the Crosara/Nishizawa/Krembel combination of adding a cylindrically hollow piston rod because in this way when the die is pressed against a workpiece air under piston-advancing pressure is ported into the hollow rod causing the ram to advance while air under piston-retracting pressure is ported into the cylinder of the hollow rod to retract the ram (abstract).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742